Opinion issued November 21, 2012




                                   In The
                            Court of Appeals
                                   For The
                        First District of Texas


                            NO. 01-12-00933-CV


          CRYSTAL FLORES AND JESSIE FLORES, Appellants

                                      V.

  MEMORIAL HERMANN HEALTHCARE SYSTEM AND RAYMOND
                 MIRO, M.D., Appellees


                  On Appeal from the 270th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2011-30120


                      MEMORANDUM OPINION

     Appellants, Crystal Flores and Jessie Flores, filed an interlocutory appeal

from the trial court’s order signed September 7, 2012. Appellants have filed a
letter with the Clerk of this Court informing the Court that the trial court vacated

the appealed order and asking that the appeal be dismissed as moot. The Court

construes this letter as a motion to dismiss the appeal. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                         2